Munson, J.
The statute requires that real estate be set in the list to the last owner thereof on the first day of April. The last owner on that day remains liable for the taxes, regardless of subsequent transfers. A mortgagor is deemed the owner for purposes of taxation until the mortgagee takes possession. V. S. 368, 369. Pitkin v. Parks, 54 Vt. 301.
Taxes legally assessed upon real estate become a first lien- upon the property, but that lien is not enforceable if the owner has personal estate from which the tax can be collected. In default of personal property, the collector may extend his warrant upon any land in the State owned by the delinquent. V. S. 478, 487. A tax is held not to become a fixed incumbrance upon the land until the officer charged with the collection does some official act that indicates an intention to pursue the land. Hutchins v. Moody, 34 Vt. 433; Cummings v. Holt, 56 Vt. 384.
The orators obtained a decree of foreclosure against the defendant Aldrich, and requested him to' pay the taxes assessed on the mortgaged premises, and upon his refusal to do *313so made payment thereof to the treasurer in time to save the •discount. This was long before the equity expired, and the defendant afterwards redeemed the property.
The bill cannot be maintained. The orators were not justified in treating the taxes as an incumbrance upon the mortgaged premises. The officer might have enforced collection' upon other property of the delinquent, personal or real, and the taxes never have become a charge upon this particular estate. Nothing had been done that made the taxés a fixed incumbrance upon the land, and in paying them- when they ■did the orators were merely volunteers.

Decree affirmed a$id cause remanded.